Title: [Diary entry: 2 July 1790]
From: Washington, George
To: 

Friday 2d. Exercised between 5 & 7 on horse back. About one oclock, official accounts of the safety of Major Doughty (who was sent on important business to the Chiccasaw and Choctaw Nations of Indians) were received; together with the detail of his proceedings to the Country of the former, and the misfortune that attended him in ascending the River Tenessee to the intended place of meeting the Chicasaws, by the Treachery of a Banditti composed of Cherokees, Shawanese & Creek Indians who to the Number of 40 in 4 Canoes (Doughty’s party consisting of no more than 15 Soldiers) under colour of a white flag, & professions of friendship rose, fired upon, & killed five & wounded Six more of his men; obliging him (when within Six miles of Ochappo the place of Rendezvous) to retreat down the Tennessee

& which he was able to effect by his gallant behaviour & good conduct; notwithstanding the superior force of the enemy & a pursuit of 4 hours and attempts to board the Barge in wch. he was. But being too weak to ascend the Ohio after he had entered it he was induced to follow the Currt. into the Missisippi & thence down the same to a Spanish post A  de grass about  Miles below the Mouth of the Ohio where he was treated with great kindness & Civility by Monsr.  the Commandant. He contrived after this to see the Piemingo & other head Men of the Chicasaw Nation with whom he did the business he was sent on nearly as well as if he had got to Occhappo the place of his destination as will appear by his detail transmitted to the Secretary at War. Received from the Committee of Enrollment two Acts—One “For giving effect to an Act entitled ‘An Act providing for the enumeration of the Inhabitants of the United States’ in respect to the State of Rhode Island & Providence Plantations”—The other “An Act to authorize the purchase of a tract of Land for the use of the United States.” Much company of both Sexes to visit Mrs. Washington this Evening.